                 Case 1-17-46613-nhl             Doc 137         Filed 07/17/19         Entered 07/18/19 00:17:41


                                               United States Bankruptcy Court
                                               Eastern District of New York
In re:                                                                                                     Case No. 17-46613-nhl
Bracha Cab Corp                                                                                            Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0207-1                  User: adobson                      Page 1 of 2                          Date Rcvd: Jul 15, 2019
                                      Form ID: 772                       Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 17, 2019.
db             +Bracha Cab Corp,   1281 Carroll Street,   Brooklyn, NY 11213-4207
               +Reuben Elberg,   1523 President Street,   Brooklyn, NY 11213-4542

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 17, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 15, 2019 at the address(es) listed below:
              Alissa Kim Piccione   on behalf of Creditor     Capital One Equipment Finance Corp. f/k/a All
               Points Capital Corp. d/b/a Capital One Taxi Medallion Finance alissa.piccione@troutman.com,
               john.murphy@troutman.com
              Brett A Berman   on behalf of Defendant    The Estate of Jacob Elberg bberman@foxrothschild.com
              Brian Thomas McCarthy    on behalf of Defendant    The Estate of Jacob Elberg
               bmccarthy@abramslaw.com
              Brian Thomas McCarthy    on behalf of Creditor Ruben Elberg bmccarthy@abramslaw.com
              Bruce Weiner    on behalf of Jointly Administered Debtor     Somyash Taxi Corp
               courts@nybankruptcy.net, courts@nybankruptcy.net
              Bruce Weiner    on behalf of Jointly Administered Debtor     NY Tint Taxi Corp
               courts@nybankruptcy.net, courts@nybankruptcy.net
              Bruce Weiner    on behalf of Jointly Administered Debtor     NY Canteen Taxi Corp
               courts@nybankruptcy.net, courts@nybankruptcy.net
              Bruce Weiner    on behalf of Debtor    Jarub Trans Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Plaintiff    Tamar Cab Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Plaintiff    NY Genesis Taxi Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Plaintiff    Jarub Trans Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Plaintiff    NY Stance Taxi Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Plaintiff    NY Canteen Taxi Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Jointly Administered Debtor     Lechaim Cab Corp
               courts@nybankruptcy.net, courts@nybankruptcy.net
              Bruce Weiner    on behalf of Jointly Administered Debtor     Fit Taxi Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Debtor    Fit Taxi Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Plaintiff    Somyash Taxi Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Debtor    Dovber Cab Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Jointly Administered Debtor     NY Energy Taxi Corp
               courts@nybankruptcy.net, courts@nybankruptcy.net
              Bruce Weiner    on behalf of Plaintiff    Dabri Trans Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Jointly Administered Debtor     Tamar Cab Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
             Case 1-17-46613-nhl       Doc 137      Filed 07/17/19     Entered 07/18/19 00:17:41




District/off: 0207-1          User: adobson                Page 2 of 2                  Date Rcvd: Jul 15, 2019
                              Form ID: 772                 Total Noticed: 2


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Bruce Weiner    on behalf of Jointly Administered Debtor     NY Stance Taxi Corp
               courts@nybankruptcy.net, courts@nybankruptcy.net
              Bruce Weiner    on behalf of Debtor    NY Genesis Taxi Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Plaintiff     Lechaim Cab Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Plaintiff     Bracha Cab Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Jointly Administered Debtor     NY Genesis Taxi Corp
               courts@nybankruptcy.net, courts@nybankruptcy.net
              Bruce Weiner    on behalf of Debtor    Lechaim Cab Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Plaintiff     Jackhel Cab Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Plaintiff     Fit Taxi Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Debtor    Jackhel Cab Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Plaintiff     NY Tint Taxi Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Plaintiff     Merab Cab Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Debtor    NY Canteen Taxi Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Debtor    NY Stance Taxi Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Plaintiff     NY Energy Taxi Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Plaintiff     Dovber Cab Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Jointly Administered Debtor     Merab Cab Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Debtor    NY Tint Taxi Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Debtor    NY Energy Taxi Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Jointly Administered Debtor     Jarub Trans Corp
               courts@nybankruptcy.net, courts@nybankruptcy.net
              Bruce Weiner    on behalf of Debtor    Tamar Cab Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Debtor    Merab Cab Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Jointly Administered Debtor     Dovber Cab Corp
               courts@nybankruptcy.net, courts@nybankruptcy.net
              Bruce Weiner    on behalf of Debtor    Somyash Taxi Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Debtor    Dabri Trans Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Jointly Administered Debtor     Dabri Trans Corp
               courts@nybankruptcy.net, courts@nybankruptcy.net
              Bruce Weiner    on behalf of Debtor    Bracha Cab Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Jointly Administered Debtor     Jackhel Cab Corp
               courts@nybankruptcy.net, courts@nybankruptcy.net
              Francesco Pomara, Jr     on behalf of Creditor Ronald Jean-Pierre fpomara@malliloandgrossman.com
              Jeffrey K Cymbler    on behalf of Creditor    NY State Department of Taxation & Finance
               jeffrey.cymbler@tax.ny.gov
              Joseph Gillette     on behalf of Creditor Jack Margossian jgillette@gmlawyers.net
              Matthew V Spero    on behalf of Interested Party Sholom Elberg matthew.spero@rivkin.com
              Office of the United States Trustee    USTPRegion02.BR.ECF@usdoj.gov
              Robert W Piken    on behalf of Stockholder Esma Elberg rwp@pikenandpiken.com
              Stuart I Gordon    on behalf of Interested Party Sholom Elberg stuart.gordon@rivkin.com
                                                                                               TOTAL: 55
                 Case 1-17-46613-nhl            Doc 137    Filed 07/17/19       Entered 07/18/19 00:17:41


     Information to identify the case:
     Debtor
                       Bracha Cab Corp                                       EIN 11−3000724
                       Name


     United States Bankruptcy Court Eastern District of New York
                                                                             Date case filed for chapter 11 12/8/17
     Case number: 1−17−46613−nhl



                            NOTICE TO PARTIES CONCERNING APPEAL (ECF CASE)

A Notice of Appeal was filed on July 12, 2019, in the above case by Brian Thomas McCarthy, regarding Order
Authorizing and Approving Settlement Agreement dated June 30, 2019, document number 125.

Effective December 1, 2014, Part VIII of the Federal Rules of Bankruptcy Procedure governing bankruptcy appeals was
substantially revised in order to align those rules with the Federal Rules of Appellate Procedure and updated to include
electronic transmission, filing, and service.

This notice must be read together with the Federal Rules of Civil Procedure (FRCP), the Federal Rules of Bankruptcy
Procedure (FRBP), the Local Rules of the Eastern District of New York, and this Court's Local Rules and Procedures.

1.      Service of Notice: The appellant must provide the Clerk with the email address of each party to be served; to the
        extent that there are parties to the appeal who are not equipped to receive email noticification, the appellant must
        provide the Clerk with the address for all parties to be served.
2.      Appellant's Designation: Appellant's designation of record on appeal and statement of issues to be presented on
        appeal are due within fourteen (14) days from the date of the filing of the Notice of Appeal. The designation must
        include a list of items to be included in the record on appeal. A copy of the designation and statement shall be
        served by the appellant on the appellee. A certificate of service must be filed with the bankruptcy court as proof that
        proper service was made.
3.      Appellee's Designation: Within fourteen (14) days after service of the appellant's designation and statement, the
        appellee may file with the bankruptcy court and serve on the appellant a designation of additional items to be
        included in the record on appeal.
4.      Transcripts: If the record designated by any party includes a transcript of any proceeding or a part thereof, the
        party shall, immediately after filing the designation, call one of the court approved transcription service agencies to
        request a copy of a transcript. The written request for the transcript shall be filed with the bankruptcy court. The
        party requesting the transcript is responsible for the cost of transcription. Designated transcripts must be provided to
        this office in PDF format.
5.      ECF Registration (Attorneys Only): Documents must be filed electronically relative to this matter, both in the
        Bankruptcy Court and, once the record has been transmitted, in the District Court. For information on ECF
        registration in the Bankruptcy Court, please visit: www.nyeb.uscourts.gov/electronic−filing−procedures; in the
        District Court, visit: https://www.nyed.uscourts.gov/cmecf.
6.      Transmittal of Record on Appeal: Generally the record on appeal will be transmitted thirty (30) days from the
        date of the filing with the Court of the Notice of Appeal.


Dated: July 15, 2019                                                                             FOR THE COURT


                                                                                                 By: A Dobson
                                                                                                 ________________
                                                                                                 Deputy Clerk
BLntcparties.jsp [Notice to Parties 04/17/17]
